department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-106662-08 date april internal_revenue_service number release date index number ------------------------ ----------- --------------------------------- -------------------------------- --------------------------- -------------------------------- taxpayer --------------------------------- ---------------------------------------------- --------------------------------------- year ------- dear ------------------- this ruling is in reference to the taxpayer’s request that a certain form_8716 election to have a tax_year other than a required tax_year be considered timely filed under the authority in sec_301_9100-3 of the procedures and administration regulations taxpayer’s form_8716 electing to use a taxable_year ending september was due on or before november year but was not filed by that date taxpayer had engaged a qualified_tax professional in order to assure a proper filing the error was not due to any lack of due diligence or prompt action on the part of the taxpayer with the exception of form_8716 taxpayer filed an income_tax return for the short_period on a timely basis in addition form_8752 was also timely filed sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the tax_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 set forth rules respecting the granting of extensions of time for making certain elections under theses rules the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interest of the government plr-106662-08 sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer’s situation as in the instant case the provisions of sec_301_9100-3 other extensions may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interest of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where for example the taxpayer reasonably relied on a qualified_tax professional the information submitted and representations furnished by taxpayer and its tax professionals establish that taxpayer acted reasonably and in good_faith in respect of this matter furthermore we have determined that the granting of relief in this case will not prejudice the interest of the government within the intendment of c accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied a copy of this letter and taxpayer’s form_8716 filed in connection with this ruling_request are being forwarded to the service_center where the taxpayer files its returns of tax with instructions that the form be considered timely filed and processed so as to affect a taxable_year ending september effective for taxpayer’s taxable_year beginning june year and ending september year this ruling is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this ruling is also conditioned on taxpayer complying with sec_1_7519-1t which provides in relevant part that for each tax_year that an s_corporation has an election under sec_444 in effect the corporation must i file a return as provided in sec_1 2t a and ii make any required_payment as provided in sec_1_7519-2t except for the specific above which is restricted to the filing of form_8716 we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code or regulations that may be applicable thereto in accordance with the provisions of a power_of_attorney currently on file with this office a copy of this letter_ruling is being sent to the taxpayer’s authorized representative plr-106662-08 this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 sincerely yours george f wright senior technician reviewer branch income_tax accounting office_of_chief_counsel cc
